
	
		II
		110th CONGRESS
		2d Session
		S. 3299
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2008
			Mr. Ensign (for himself
			 and Mr. Brown) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the
		  demonstration project on adjustable rate mortgages and the demonstration
		  project on hybrid adjustable rate mortgages.
	
	
		1.Extension of demonstration
			 project on adjustable rate mortgagesSection 3707(a) of title 38, United States
			 Code, is amended by striking 2008 and inserting
			 2018.
		2.Extension of
			 demonstration project on hybrid adjustable rate mortgagesSection 3707A(a) of title 38, United States
			 Code, is amended by striking 2008 and inserting
			 2012.
		
